DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/513478 filed on July 16, 2019 in which Claims 1-21 are presented for examination.

Status of Claims
Claims 1, 9 and 15 have been amended.  Claims 2, 10 and 16 have been cancelled. Claims 1, 3-9, 11-15 and 17-21 are pending, of which claims 1, 3-9, 11-15 and 17-21 are rejected under 103.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Patent Application 2018/0107596) in view of Karidis (US Patent Application 2019/0212797).
Claim 1, Kelly teaches an apparatus comprising: a persistent memory to store critical data (View Kelly ¶ 30, 36; persistent memory); a memory controller communicatively coupled to the persistent memory to read the critical data stored in the persistent memory (View Kelly ¶ 30, 36; memory controller); a power supply to provide power to the persistent memory and the memory controller (View Kelly ¶ 30, 36, 42; main power supply); a network interface communicatively coupled to the memory controller and the network (View Kelly ¶ 30, 31; network interface module), the network interface to forward the request to read the critical data to the memory controller and to return the critical data read from the persistent memory to the node (View Kelly ¶ 30, 31; network interface module).

Kelly does not explicitly teach a Power over Ethernet power adapter to provide auxiliary power to the persistent memory and the memory controller to process a request received from a node communicatively coupled to a network to read the critical data stored in the persistent memory while the power is not provided by the power supply, the auxiliary power received by the network interface from the network using a Power over Ethernet protocol.

Power over Ethernet power adapter to provide auxiliary power to the persistent memory and the memory controller to process a request received from a node communicatively coupled to a network to read the critical data stored in the persistent memory while the power is not provided by the power supply (View Karidis Abstract, ¶  27, 31, 32, 36, 39; PoE switch, persistent memory), the auxiliary power received by the network interface from the network using a Power over Ethernet protocol (View Karidis Abstract, ¶ 27, 31, 32, 36, 39; backup power source).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify with Kelly with a Power over Ethernet power adapter to provide auxiliary power to the persistent memory and the memory controller to process a request received from a node communicatively coupled to a network to read the critical data stored in the persistent memory while the power is not provided by the power supply, the auxiliary power received by the network interface from the network using a Power over Ethernet protocol since it is known in the art that backup power can be provided to a memory (View Karidis Abstract, ¶ 27, 31, 32, 36, 39).  Such modification would have critical data to be retrieved after a power failure.

Claim 9 is the method corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.
.


Claim(s) 3, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Patent Application 2018/0107596) in view of Karidis (US Patent Application 2019/0212797) and further in view of Tanzawa (US Patent Application 2016/0188210).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kelly does not explicitly teach the persistent memory is a byte-addressable write-in-place three dimensional cross point memory device.

However, Tanzawa teaches the persistent memory is a byte-addressable write-in-place three dimensional cross point memory device (View Tanzawa ¶ 20; byte-addressable write-in-place three dimensional cross point).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the persistent memory is a byte-addressable write-in-place three dimensional cross point memory device since it is (View Tanzawa ¶ 20).  Such modification would have critical data to be stored.

Claim 11 is the method corresponding to the apparatus of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.
Claim 17 is the system corresponding to the apparatus of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim(s) 4, 12, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Patent Application 2018/0107596) in view of Karidis (US Patent Application 2019/0212797) and further in view of Hansen (US Patent Application 2005/0132250).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kelly does not explicitly teach the critical data includes a local state of a remote persistent memory in another node that is in a power-fail state.

However, Hansen teaches the critical data includes a local state of a remote persistent memory in another node that is in a power-fail state (View Hansen ¶ 4; persistent memory state).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the critical data includes a local state of a remote persistent memory in another node that is in a power-fail state since it is known in the art that the state of the persistent memory can be determined (View Hansen ¶ 4).  Such modification would have critical data to be the state of the persistent memory.

Claim 12 is the method corresponding to the apparatus of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 18 is the system corresponding to the apparatus of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 21, most of the limitations of this claim has been noted in the rejection of Claim 15.  Kelly does not explicitly teach the node is a remote node.

However, Hansen teaches the node is a remote node (View Hansen ¶ 23; remote memory).

(View Hansen ¶ 4).  Such modification would have critical data to be saved in a remote persistent memory.

Claim(s) 5, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Patent Application 2018/0107596) in view of Karidis (US Patent Application 2019/0212797) and further in view of Dubnicki (US Patent Application 2008/0201428).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kelly does not explicitly teach the critical data includes updates made in a remote peer node.

However, Dubnicki teaches the critical data includes updates made in a remote peer node (View Dubnicki ¶ 3, 6, 53; peer to peer network).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the critical data includes updates made in a remote peer node since it is known in the art that nodes can be (View Dubnicki ¶ 3, 6, 53).  Such modification would have critical data to be saved in a remote node.

Claim 13 is the method corresponding to the apparatus of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 19 is the system corresponding to the apparatus of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 6, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Patent Application 2018/0107596) in view of Karidis (US Patent Application 2019/0212797) and further in view of Gavish (US Patent Application 2004/0153774).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kelly does not explicitly teach the memory controller includes a remote interface to retrain a memory interface to the persistent memory for low power operation to read the critical data in the persistent memory.

(View Gavish ¶ 51; remote interface).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the memory controller includes a remote interface to retrain a memory interface to the persistent memory for low power operation to read the critical data in the persistent memory since it is known in the art that a remote interface can be used (View Gavish ¶ 51).  Such modification would have a remote node to interface with a remote persistent memory.

Claim 14 is the method corresponding to the apparatus of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 20 is the system corresponding to the apparatus of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Patent Application 2018/0107596) in view of Karidis (US Patent Application .

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kelly does not explicitly teach the apparatus is a server in a cloud computing system.

However, Nachimuthu teaches the apparatus is a server in a cloud computing system (View Nachimuthu ¶ 3, 49; server).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the apparatus is a server in a cloud computing system since it is known in the art that a server can be used in a cloud environment (View Nachimuthu ¶ 3, 49).  Such modification would have a persistent memory can be connected to a server.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kelly does not explicitly teach the apparatus is a sled in a data center.

However, Nachimuthu teaches the apparatus is a sled in a data center (View Nachimuthu ¶ 3, 49; sled).
(View Nachimuthu ¶ 3, 49).  Such modification would have a persistent memory can be used in a data center.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114